Citation Nr: 0938052	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05 34-125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1941 to 
February 1946.  He died in January 2003.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to (1) dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318, and (2) service 
connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not have a disability that was 
continuously rated totally disabling for a period of at least 
ten years immediately preceding death; he did not have a 
disability that was continuously rated totally disabling 
since his release from active service and for at least five 
years immediately preceding death; and he was not a former 
prisoner of war.

2.  The Veteran's death certificate indicates that he died in 
January 2003 and lists the cause of death as hypoxemia; due 
to aspiration pneumonia, non traumatic; due to end stage lung 
cancer; due to atrial fibrillation.  These conditions were 
not caused or aggravated by any incident of service.

3.  At the time of his death, the Veteran was service 
connected for ancylostomiasis and for thrombophlebitis in his 
left lower extremity.  Those disabilities did not cause, or 
contribute substantially or materially, to the Veteran's 
death.

4.  The medical evidence of record does not suggest that the 
Veteran's death is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. §§ 3.22, 3.102, 20.1106 (2008).

2.  The Veteran's death was not caused or aggravated by 
service, including a service-connected disability.  38 
U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appellant contends that she is entitled to dependency and 
indemnity compensation benefits, based on two different 
theories, as will be addressed below.  Initially, it is noted 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the context of a claim for service connection for cause of 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Although there are 
particularized notice obligations with respect to a claim for 
service connection for cause of death benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

Here, VA sent the appellant a letter dated March 24, 2003, 
informing her of the evidence VA had received to date, the 
evidence VA was responsible for obtaining, how the appellant 
can help VA going forward, and what the evidence must show to 
support the appellant's claim.  The letter explained that the 
evidence must show: the cause of death, an in-service injury 
or disease, and a relationship between the two.  It also 
provided brief explanations of what each of those 
requirements actually entails.  In a letter dated October 24, 
2006, VA explained to the appellant how disability ratings 
and effective dates are determined.  Neither letter, however, 
listed the disabilities for which the Veteran was service 
connected at the time of his death.

Only prejudicial notice errors merit remand.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1704-05 (2009) (holding that notice 
errors must be examined in the context of the facts of the 
particular case to determine whether they are prejudicial); 
see also 38 U.S.C.A. § 7261(b)(2) (West 2002); 38 C.F.R. § 
19.9(a) (2008).  A prejudicial error is one that affects the 
"essential fairness" of the adjudication by depriving the 
claimant of a "meaningful opportunity to participate 
effectively" in the adjudication of the claim.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

To demonstrate a lack of prejudice, VA must show that the 
purpose of the notice was not frustrated by demonstrating, 
for example, (1) that any defect was cured by the claimant's 
actual knowledge; see Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.

The Board also considers "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim . . . served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant had actual knowledge of the Veteran's service-
connected disabilities.  In an October 2005 statement, the 
appellant stated, "It is my contention that his service-
connected thrombosis condition contributed to his death."  
(emphasis added).  Because the appellant had actual knowledge 
of the Veteran's service-connected disabilities, and was 
provided notice of the types of evidence necessary to 
substantiate her claim, the Board finds that the statutory 
notice requirement has been fulfilled and review can proceed 
without prejudice.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's VA treatment records.

Insofar as the Veteran's private medical records are 
concerned, the RO sent the appellant the proper form, asking 
her to provide sufficient information and authorization for 
VA to obtain the Veteran's private treatment records.  In 
October 2003, she returned the form to the RO but did not 
identify the names, locations, or dates of treatment relating 
to any of the Veteran's private treatment records.  Nor is 
this information found in any other place in the record.  
Although the Board is under a serious obligation to assist 
claimants, even so, claimants must also cooperate with VA in 
some minimal way.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (VA's duty to assist is "not always a one-way 
street").  Accordingly, the Board finds that VA has met its 
duty to assist the claimant in obtaining relevant records.

VA is obligated to provide claimants with a medical 
examination or opinion whenever there is (1) competent 
evidence that a veteran has a current disability, or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or disease 
(or, in the alternative, evidence establishing the 
manifestation of a qualifying disease within the applicable 
presumptive period after service); (3) an indication that the 
disability, or persistent or recurrent symptoms of a 
disability, may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence for the Board to make 
a decision on the claim because it lacks the necessary 
medical training, experience, or education to do so.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

The third element above establishes a low threshold.  It 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, and credible evidence of continuity of symptomatology 
(such as pain or other symptoms capable of lay observation).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no opinion is necessary because there is no 
"indicat[ion]" that the conditions that caused the 
Veteran's death-hypoxemia; aspiration pneumonia, non 
traumatic; end stage lung cancer; and atrial fibrillation-
are related to an in-service disease or injury.  Furthermore, 
there is no "indicat[ion]"-other than the appellant's own 
statements-that either of the Veteran's service-connected 
disabilities (particularly thrombophlebitis) "contributed 
substantially or materially" to the Veteran's death; 
"combined to cause death"; or "aided or lent assistance to 
the production of death."

In sum, the Board finds that the duty to assist has been 
fulfilled in every respect.




II.  Dependency and Indemnity Compensation Benefits under 38 
U.S.C.A. § 1318

The appellant seeks dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.  A surviving 
spouse may establish entitlement to DIC benefits by showing 
(1) that the veteran's death was not the result of willful 
misconduct; (2) that at the time of death, the veteran was 
receiving or was entitled to receive compensation for a 
service-connected disability; and (3) that the veteran meets 
one of the following criteria: he was continuously rated 
totally disabling for a period of at least ten years 
immediately preceding death; he was continuously rated 
totally disabling since his release from active service and 
for at least five years immediately preceding death; or he 
was a former prisoner of war who died after September 30, 
1999, and was continuously rated totally disabling for a 
period of at least one year immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Veteran died in January 2003.  At the time of the 
Veteran's death, service connection was established for 
ancylostomiasis (hookworm infection) and for thrombophlebitis 
(blood clot) of the left lower extremity.  A June 1980 rating 
decision reveals that the Veteran was assigned a combined 
service-connected disability rating of 60 percent, effective 
July 24, 1978.  There is no evidence in the record that the 
Veteran was ever rated as totally disabled for compensation 
purposes.  The statutory requirements for DIC benefits 
provide that, at a minimum, the Veteran must have been rated 
for some period of time as totally disabled because of a 
service-connected disability or disabilities.  38 U.S.C.A. § 
1318(b).  That showing has not been made in this case, and 
consequently the appellant's DIC claim must be denied as a 
matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where the law is dispositive, the Board should deny the 
claim for lack of legal merit or entitlement); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994).




III.  Service Connection for Cause of Death

The appellant also seeks service connection for the cause of 
the Veteran's death.  She contends that the Veteran's 
service-connected disabilities contributed to his death.

Generally, to establish service connection, a claimant must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a service-connected 
disability was either the principal (primary) or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
question is determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  Id.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability-
singly or jointly with some other condition-was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Here, the appellant 
does not argue, nor does the Veteran's death certificate 
indicate, that the Veteran's service-connected disabilities 
acted-singly or jointly with some other condition-as the 
"immediate or underlying cause of death."  The death 
certificate lists the cause of death as hypoxemia (low blood 
oxygen), due to aspiration pneumonia, non traumatic, due to 
end stage lung cancer, due to atrial fibrillation (irregular 
and often rapid heart rate that commonly causes poor blood 
flow to the body).  These conditions-not the Veteran's 
service-connected ancylostomiasis (hookworm infection) and 
thrombophlebitis (blood clot) of the left lower extremity-
constituted the "immediate or underlying cause of death."

There is no evidence in the record that would suggest that 
the Veteran's service-connected disabilities are in any way 
"etiologically related" related to the conditions listed on 
the Veteran's death certificate as constituting the Veteran's 
cause of death.  Nor is there any indication in the Veteran's 
service treatment records that the Veteran incurred any 
condition during service that could reasonably be related to 
the conditions listed on his death certificate.  
Specifically, there is no evidence in the Veteran's service 
treatment records of malignancy or pulmonary problems during 
service.

The appellant's core argument is that her husband's service-
connected thrombophlebitis "contributed to his death."  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
"that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death."  It is not sufficient to show that 
it "casually shared" in producing death, but rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As a general rule, "minor" service-connected disabilities-
particularly those of a "static" nature (such as those 
affecting muscular or skeletal functions) or those that do 
not materially affect a vital organ-are not held to have 
contributed to death that is primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c)(2).  On the other hand, 
service-connected disabilities involving "active processes" 
affecting "vital organs" receive careful consideration as a 
contributory cause of death (the primary cause being 
unrelated), from the viewpoint of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person "materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3).  

Finally, the law recognizes that certain primary causes of 
death are "by their very nature" so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  But even in those cases, VA considers whether 
there may be a "reasonable basis" for finding that a 
service-connected condition was of "such severity" to have 
a "material influence in accelerating death."  In such a 
situation, however, it is not generally reasonable to hold 
that a service-connected condition accelerated death unless 
the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(4).

Here, the appellant contends, "Upon my husband's treatment 
for his cancer, he developed blood clots in his upper thigh.  
Due to this blood clotting[,] his treatment had to be 
postponed.  My husband was put on blood thinners for the rest 
of his illness.  It is my contention that his service 
connected [thrombophlebitis] condition contributed to his 
death."

In support of her claim, she obtained a written opinion from 
the Veteran's VA primary care provider, in the form of a 
February 2003 letter.  The letter states, in its entirety, 
"The expired [Veteran] had reportedly a history of service 
connected deep vein thrombosis.  During his treatment for 
lung cancer[,] he developed a DVT [deep vein thrombosis].  
The probability of occurrence was likely further increased by 
his service connected DVT."

Seven months later, in September 2003, the appellant obtained 
a second letter from the same physician-presumably meant to 
clarify the first letter.  The second letter reads, "It's 
more likely than not that [the Veteran's] DVT during his lung 
cancer treatment was increased in probability due to an 
occurrence of DVT during [the Veteran's] time in service 
(i.e. service connected DVT)."

These two medical opinions, taken together with the 
appellant's own contentions, do not rise to the level of what 
is needed to show that the Veteran's service-connected 
thrombophlebitis was a contributory cause of his death.  The 
medical opinions are at best confusing.  They do not link the 
Veteran's death to his service-connected thrombophlebitis.  
Indeed, the second opinion seems to indicate, if anything, 
that the Veteran's DVT episode during his lung cancer 
treatment was related to his service-connected 
thrombophlebitis.  Even conceding that to be the case, the 
opinion has no bearing on whether the Veteran's service-
connected condition was a "material influence in 
accelerating death."

Simply stated, the only evidence in the record that indicates 
that the Veteran's service-connected condition "contributed 
substantially or materially; that it combined to cause death; 
[or] that it aided or lent assistance to the production of 
death," is the appellant's own assertion to that effect.  It 
is well settled that neither the claimant nor the Board is 
qualified to render etiological opinions that require medical 
experience, training, or education.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 86 (2006).  Accordingly, the appellant's assertion, 
on its own, is insufficient to establish the required nexus.

The Veteran died of "end stage lung cancer," a condition 
that is by its "very nature" so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions.  Nevertheless, the Board will consider whether 
there is a "reasonable basis" for finding that the 
Veteran's service-connected condition was of "such 
severity" to have a "material influence in accelerating 
death."  Significantly, the law states that it is generally 
unreasonable to hold that a service-connected condition 
accelerated death unless the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  
Unfortunately, in this case, there is no evidence in the 
record that the Veteran's service-connected thrombophlebitis 
was "of itself of a progressive or debilitating nature" 
such that the Board could be justified in finding that it had 
a "material influence" in accelerating the Veteran's death.

Accordingly, the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt, but finds that the 
preponderance of the evidence is against entitlement to 
service connection for cause of death.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990) (if the Board rules against a veteran 
in a case where there are "two permissible views" of the 
evidence, the Board must provide an "adequate statement of 
[its] reasons or bases" in support of its determination that 
the veteran is not entitled to the benefit of the doubt) 
(internal quotations omitted).

The Board extends its sincere sympathies to the Veteran's 
widow.  Nevertheless, it is bound to apply the applicable 
statutes and regulations.  As always, the appellant is free 
to procure and submit new evidence that shows that the 
Veteran's service-connected disability had a "material 
influence" in accelerating his death.  Upon receipt of such 
evidence, VA will reopen and readjudicate the appellant's 
claim (provided such evidence is deemed to be new and 
material).  See 38 C.F.R. § 3.156(a).


ORDER

Entitlement to dependency and indemnity compensation for the 
Veteran's death is denied.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


